Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to Applicant’s preliminary amendment filed on October 17, 2022. Claims 9-20 are canceled. Claims 21-32 are new. Claims 1-8 and 21-32 are pending and will be considered for examination. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, classified in G06Q30/0641) in the reply filed on October 17, 2022 is acknowledged. Examiner notes that instead of withdrawing non-elected claims 9-20, Applicant has chosen to cancel claims 9-20 and add new claims 21-32. Examiner acknowledges that new claims 21-32 are drawn to Group I, and therefore satisfy the restriction requirement. 

Claim Objections
Claim 21 is objected to because of the following informalities: line 6 recites “the diagnostic server”. This recitation lacks antecedent basis and should instead recite “a diagnostic server”. Appropriate correction is required.

Claim 29 is objected to because of the following informalities: lines 4-5 recite: 
“analyzing the data set at the diagnostic server to generate a diagnostic report, each diagnostic report being associated with a respective one of the plurality of data sets”. 
This appears to be a typographical error that should read as follows (considering the fact that the diagnostic report and data set are introduced in the singular form): 
“analyzing the data set at the diagnostic server to generate a diagnostic report, the diagnostic report being associated with the data set”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-8 and 21-32 are directed to a method, which is a process. Therefore, claims 1-8 and 21-32 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites a method of listing a plurality of vehicles for sale, the method comprising the steps of: 
receiving a plurality of vehicle data sets at a diagnostic server, each vehicle data set being retrieved from a respective vehicle; 
analyzing each data set at the diagnostic server to generate a plurality of diagnostic reports, each diagnostic report being associated with a respective one of the plurality of data sets; 
assigning a unique electronic identifier to each diagnostic report; 
receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server, the sales server being in operative communication with the diagnostic server, at least one of the plurality of requests including a corresponding unique electronic identifier previously assigned to a corresponding diagnostic report; 
creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request; and 
for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report, the method further including creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of using vehicle data in connection with the sale of a vehicle. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, and marketing or sales activities or behaviors. 
Dependent claims 2-8 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-8 recite the additional elements (de-emphasized limitations above) of electronic, servers in operative communication, and online. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-8 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 21:
The claim recites a method of listing a plurality of vehicles for sale, the method comprising the steps of: 
assigning a unique electronic identifier to each of a plurality of diagnostic reports; 
receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server, the sales server being in operative communication with the diagnostic server, at least one of the plurality of requests including a corresponding unique electronic identifier previously assigned to a corresponding diagnostic report; 
creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request; and 
for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report, the method further including creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 21 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 21 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 22-28 recite the same abstract ideas identified in claim 21. 



Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 21-28 recite the additional elements (de-emphasized limitations above) of electronic, servers in operative communication, and online. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 22-28 are not integrated into a practical application based on the same analysis as for claim 21 above.

Claim 29:
The claim recites a method of listing a vehicle for sale, the method comprising the steps of: 
receiving a vehicle data set at a diagnostic server, the vehicle data set being retrieved from a vehicle; 
analyzing the data set at the diagnostic server to generate a diagnostic report, each diagnostic report being associated with a respective one of the plurality of data sets; 
assigning a unique electronic identifier to the diagnostic report; 
receiving a request at a sales server to list the vehicle for sale on an online forum hosted at the sales server, the sales server being in operative communication with the diagnostic server, the request including the unique electronic identifier previously assigned to the diagnostic report; 
creating an electronic listing on the online forum, the electronic listing being associated with the received request; and 
creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 29 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 29 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 30-32 recite the same abstract ideas identified in claim 29. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 29-32 recite the additional elements (de-emphasized limitations above) of electronic, servers in operative communication, and online. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 30-32 are not integrated into a practical application based on the same analysis as for claim 29 above.






















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving vehicle data sets, receiving a plurality of requests to list vehicles) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., creating listings on an online forum) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 21 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 29 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-8, 22-28, and 30-32 are dependencies of claims 1, 21, and 29. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
each vehicle data set is retrieved by one of a plurality of data acquisition and transfer (DAT) devices, each DAT device being associated with a unique user account, the method further comprising the step of: 
mapping the at least one unique electronic identifier included in the received request to the unique user account associated with the DAT device that retrieved the vehicle data set associated with the diagnostic report to which the unique electronic identifier was assigned (further limiting the device retrieving the vehicle data set does not make the abstract idea less abstract). 
























Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.




















Claims 1, 3, 21, 23, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chenn (WO 2007/001914 A2) (“Chenn”) in view of Varadarajan (US 2012/0109780 A1) (“Varadarajan”).

Claim 1: Chenn discloses a method ([abstract] line 1) of listing a plurality of vehicles for sale (page 7 lines 15-17] - In a typical transaction, the seller 16 has posted his/her vehicle 12 on a website or database of pre-owned vehicles for sale 48 (see Figure 3), or other listing indicating that his/her vehicle 12 is for sale), the method comprising the steps of: 
receiving a plurality of vehicle data sets at a diagnostic server, each vehicle data set being retrieved from a respective vehicle ([page 4 lines 5-9] - To this end, the seller 16 of a vehicle 12, which is OBD compliant, may download codes stored on the vehicle's computer 10 and transmit the downloaded codes to a diagnostic report provider 18 as shown pictorially in Figure 1 and in the flow chart of Figure 4); 
analyzing each data set at the diagnostic server to generate a plurality of diagnostic reports, each diagnostic report being associated with a respective one of the plurality of data sets ([page 5 lines 4-12] - Referring now to Figure 2, once the diagnostic report provider 18 has received the codes (step 100), the diagnostic report provider 18 may begin to analyze the codes (step 102) to determine general vehicle information 28, a problem description 30 of various problems of the vehicle, a repair estimate 32 and a reliability index 34 of the report 20. Once the codes have been analyzed by the provider 18, the provider 18 prepares (step 104) the vehicle diagnostic report 20 which may contain the general vehicle information 28, a problem description 30, a repair estimate 32, a reliability index 34, and also the actual raw data of the downloaded codes 36 from the vehicle's computer); 
assigning a unique electronic identifier to each diagnostic report ([page 7 lines 26-28] - The provider 18 may associate the report 20 with a unique identification number such as the vehicle identification number); 
list a plurality of vehicles for sale on an online forum hosted at the sales server ([page 9 lines 14-16] - In practice, the seller 16 may list or post his/her vehicle 12 for sale on a website 44 either displaying a copy of the diagnostic report 20 prepared by the provider 18 (see Figure 3) or referring potential buyers to the provider 18 such that the provider 18 may release the diagnostic report 20 to the buyer 14 either through fax, website access, and the like), the sales server being in operative communication with the diagnostic server ([page 17 lines 17-20] - Figure 3 illustrates the database 48 [claimed sales server] and the diagnostic report 20 [claimed diagnostic server] being accessible [claimed in operative communication] from a common website 44), at least one of the plurality including a corresponding unique electronic identifier previously assigned to a corresponding diagnostic report ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12, may list the report's unique identification number and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.)); and 
for the at least one of the plurality including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report, the method further including creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12, may list the report's unique identification number [claimed unique identifier on the corresponding electronic listing] and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.) [claimed creating a link to the diagnostic report]).  
Chenn fails to explicitly disclose 
a diagnostic server; 
receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server; 
creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request; 
for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report, the method further including creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing. 
However, Varadarajan does teach 
a diagnostic server (fig 2 element 209); 
receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server ([0017] - according to one embodiment a network-based marketplace 101 [claimed on an online forum hosted at the sales server] may receive item information 107 from a first party in the form of an author 105 (e.g., seller). The network-based marketplace 101 may use the item information 107 to generate a listing 103 for the item [claimed receiving a plurality of requests at a sales server to list a plurality of vehicles for sale]; see also fig 2 element 221, which clarifies that the request is received at a sales server); 
creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request ([0017] - according to one embodiment a network-based marketplace 101 may receive item information 107 from a first party in the form of an author 105 (e.g., seller). The network-based marketplace 101 may use the item information 107 to generate a listing 103 for the item [here, the second sentence teaches claimed “creating a plurality of electronic listings on the online forum”; and “each electronic listing being associated with the received request” is taught because the listings are generated using the item information received from the seller (as described in the first sentence)]); 
for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report ([0018] - The network-based marketplace 101, may, for example, store the item listing 103 on a queue and communicate the VIN number for the vehicle to a third party trust provider 109 requesting supplemental trust information 113 in the form of a VHR [claimed plurality of requests including the corresponding unique electronic identifier]. The supplemental trust information 113 may include information for the item that is generated by the third party trust provider [claimed previously associated to the corresponding diagnostic report]), the method further including creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing ([0047] - In some embodiments, element 617 may include a link, or other user interface element, to a complete set of additional information from the supplemental trust information 113. . . In some embodiments, element 617 allows the user to navigate to another location (e.g., web site). In some embodiments, the other location is hosted or controlled by the third party trust provider 109). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Varadarajan into the invention of Chenn. One of ordinary skill in the art would have been motivated to do so because Varadarajan teaches that using a diagnostic server; receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server; creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request; and creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report overcomes the problem in the art of regarding pitfalls inherent in previous practices to curb seller abuse or inattentiveness, and provides the advantage of enabling good sellers to differentiate their products, which results in increased participation from buyers and sellers, and thus increased revenues ([0016]). 
In addition, it would have been recognized that applying the known technique of using a diagnostic server; receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server; creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request; and creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report, as taught by Varadarajan, to the teachings of Chenn, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 3: The cited prior art teaches the method recited in claim 1, and Chenn further discloses wherein each diagnostic report generated in the analyzing step includes information regarding received diagnostic trouble codes ([page 5 lines 8-12] - Once the codes have been analyzed by the provider 18, the provider 18 prepares (step 104) the vehicle diagnostic report 20 which may contain the general vehicle information 28, a problem description 30, a repair estimate 32, a reliability index 34, and also the actual raw data of the downloaded codes 36 from the vehicle's computer).  
Claim 21: Chenn discloses a method ([abstract] line 1) of listing a plurality of vehicles for sale (page 7 lines 15-17] - In a typical transaction, the seller 16 has posted his/her vehicle 12 on a website or database of pre-owned vehicles for sale 48 (see Figure 3), or other listing indicating that his/her vehicle 12 is for sale), the method comprising the steps of: 
assigning a unique electronic identifier to each of a plurality of diagnostic reports ([page 7 lines 26-28] - The provider 18 may associate the report 20 with a unique identification number such as the vehicle identification number); 
list a plurality of vehicles for sale on an online forum hosted at the sales server ([page 9 lines 14-16] - In practice, the seller 16 may list or post his/her vehicle 12 for sale on a website 44 either displaying a copy of the diagnostic report 20 prepared by the provider 18 (see Figure 3) or referring potential buyers to the provider 18 such that the provider 18 may release the diagnostic report 20 to the buyer 14 either through fax, website access, and the like), the sales server being in operative communication with the diagnostic server ([page 17 lines 17-20] - Figure 3 illustrates the database 48 [claimed sales server] and the diagnostic report 20 [claimed diagnostic server] being accessible [claimed in operative communication] from a common website 44), at least one of the plurality including a corresponding unique electronic identifier previously assigned to a corresponding diagnostic report ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12, may list the report's unique identification number and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.)); and 
for the at least one of the plurality including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report, the method further including creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12, may list the report's unique identification number [claimed unique identifier on the corresponding electronic listing] and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.) [claimed creating a link to the diagnostic report]).    
Chenn fails to explicitly disclose 
a diagnostic server; 
receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server; 
creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request; 
for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report, the method further including creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing. 
However, Varadarajan does teach 
a diagnostic server (fig 2 element 209); 
receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server ([0017] - according to one embodiment a network-based marketplace 101 [claimed on an online forum hosted at the sales server] may receive item information 107 from a first party in the form of an author 105 (e.g., seller). The network-based marketplace 101 may use the item information 107 to generate a listing 103 for the item [claimed receiving a plurality of requests at a sales server to list a plurality of vehicles for sale]; see also fig 2 element 221, which clarifies that the request is received at a sales server); 
creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request ([0017] - according to one embodiment a network-based marketplace 101 may receive item information 107 from a first party in the form of an author 105 (e.g., seller). The network-based marketplace 101 may use the item information 107 to generate a listing 103 for the item [here, the second sentence teaches claimed “creating a plurality of electronic listings on the online forum”; and “each electronic listing being associated with the received request” is taught because the listings are generated using the item information received from the seller (as described in the first sentence)]); 
for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report ([0018] - The network-based marketplace 101, may, for example, store the item listing 103 on a queue and communicate the VIN number for the vehicle to a third party trust provider 109 requesting supplemental trust information 113 in the form of a VHR [claimed plurality of requests including the corresponding unique electronic identifier]. The supplemental trust information 113 may include information for the item that is generated by the third party trust provider [claimed previously associated to the corresponding diagnostic report]), the method further including creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing ([0047] - In some embodiments, element 617 may include a link, or other user interface element, to a complete set of additional information from the supplemental trust information 113. . . In some embodiments, element 617 allows the user to navigate to another location (e.g., web site). In some embodiments, the other location is hosted or controlled by the third party trust provider 109). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Varadarajan into the invention of Chenn. One of ordinary skill in the art would have been motivated to do so because Varadarajan teaches that using a diagnostic server; receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server; creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request; and creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report overcomes the problem in the art of regarding pitfalls inherent in previous practices to curb seller abuse or inattentiveness, and provides the advantage of enabling good sellers to differentiate their products, which results in increased participation from buyers and sellers, and thus increased revenues ([0016]). 
In addition, it would have been recognized that applying the known technique of using a diagnostic server; receiving a plurality of requests at a sales server to list a plurality of vehicles for sale on an online forum hosted at the sales server; creating a plurality of electronic listings on the online forum, each electronic listing being associated with a received request; and creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing for the at least one of the plurality of requests including the corresponding unique electronic identifier previously associated to the corresponding diagnostic report, as taught by Varadarajan, to the teachings of Chenn, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 23:  All the limitations in method claim 23 are closely parallel to the limitations of method claim 3 analyzed above and are rejected on the same bases.

Claim 29: Chenn discloses a method ([abstract] line 1) of listing a vehicle for sale (page 7 lines 15-17] - In a typical transaction, the seller 16 has posted his/her vehicle 12 on a website or database of pre-owned vehicles for sale 48 (see Figure 3), or other listing indicating that his/her vehicle 12 is for sale), the method comprising the steps of: 
receiving a vehicle data set at a diagnostic server, the vehicle data set being retrieved from a vehicle ([page 4 lines 5-9] - To this end, the seller 16 of a vehicle 12, which is OBD compliant, may download codes stored on the vehicle's computer 10 and transmit the downloaded codes to a diagnostic report provider 18 as shown pictorially in Figure 1 and in the flow chart of Figure 4); 
analyzing the data set at the diagnostic server to generate a diagnostic report, each diagnostic report being associated with a respective one of the plurality of data sets ([page 5 lines 4-12] - Referring now to Figure 2, once the diagnostic report provider 18 has received the codes (step 100), the diagnostic report provider 18 may begin to analyze the codes (step 102) to determine general vehicle information 28, a problem description 30 of various problems of the vehicle, a repair estimate 32 and a reliability index 34 of the report 20. Once the codes have been analyzed by the provider 18, the provider 18 prepares (step 104) the vehicle diagnostic report 20 which may contain the general vehicle information 28, a problem description 30, a repair estimate 32, a reliability index 34, and also the actual raw data of the downloaded codes 36 from the vehicle's computer);
assigning a unique electronic identifier to the diagnostic report ([page 7 lines 26-28] - The provider 18 may associate the report 20 with a unique identification number such as the vehicle identification number);  
list the vehicle for sale on an online forum hosted at the sales server ([page 9 lines 14-16] - In practice, the seller 16 may list or post his/her vehicle 12 for sale on a website 44 either displaying a copy of the diagnostic report 20 prepared by the provider 18 (see Figure 3) or referring potential buyers to the provider 18 such that the provider 18 may release the diagnostic report 20 to the buyer 14 either through fax, website access, and the like), the sales server being in operative communication with the diagnostic server ([page 17 lines 17-20] - Figure 3 illustrates the database 48 [claimed sales server] and the diagnostic report 20 [claimed diagnostic server] being accessible [claimed in operative communication] from a common website 44), the request including the unique electronic identifier previously assigned to the diagnostic report ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12, may list the report's unique identification number and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.)); and 
creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12, may list the report's unique identification number [claimed unique identifier on the corresponding electronic listing] and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.) [claimed creating a link to the diagnostic report]).  
Chenn fails to explicitly disclose 
a diagnostic server; 
receiving a request at a sales server to list the vehicle for sale on an online forum hosted at the sales server; 
creating an electronic listing on the online forum, the electronic listing being associated with the received request; and 
creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing. 
However, Varadarajan does teach 
a diagnostic server (fig 2 element 209); 
receiving a request at a sales server to list the vehicle for sale on an online forum hosted at the sales server ([0017] - according to one embodiment a network-based marketplace 101 [claimed on an online forum hosted at the sales server] may receive item information 107 from a first party in the form of an author 105 (e.g., seller). The network-based marketplace 101 may use the item information 107 to generate a listing 103 for the item [claimed receiving a request at a sales server to list the vehicle for sale]; see also fig 2 element 221, which clarifies that the request is received at a sales server);
creating an electronic listing on the online forum, the electronic listing being associated with the received request ([0017] - according to one embodiment a network-based marketplace 101 may receive item information 107 from a first party in the form of an author 105 (e.g., seller). The network-based marketplace 101 may use the item information 107 to generate a listing 103 for the item [here, the second sentence teaches claimed “creating an electronic listing on the online forum”; and “the electronic listing being associated with the received request” is taught because the listings are generated using the item information received from the seller (as described in the first sentence)]); and 
creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing ([0047] - In some embodiments, element 617 may include a link, or other user interface element, to a complete set of additional information from the supplemental trust information 113. . . In some embodiments, element 617 allows the user to navigate to another location (e.g., web site). In some embodiments, the other location is hosted or controlled by the third party trust provider 109). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Varadarajan into the invention of Chenn. One of ordinary skill in the art would have been motivated to do so because Varadarajan teaches using a diagnostic server; receiving a request at a sales server to list the vehicle for sale on an online forum hosted at the sales server; creating an electronic listing on the online forum, the electronic listing being associated with the received request; and creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing overcomes the problem in the art of regarding pitfalls inherent in previous practices to curb seller abuse or inattentiveness, and provides the advantage of enabling good sellers to differentiate their products, which results in increased participation from buyers and sellers, and thus increased revenues ([0016]). 
In addition, it would have been recognized that applying the known technique of using a diagnostic server; receiving a request at a sales server to list the vehicle for sale on an online forum hosted at the sales server; creating an electronic listing on the online forum, the electronic listing being associated with the received request; and creating a link to the diagnostic report associated with the unique identifier on the corresponding electronic listing, as taught by Varadarajan, to the teachings of Chenn, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 31:  All the limitations in method claim 31 are closely parallel to the limitations of method claim 3 analyzed above and are rejected on the same bases.
















Claims 2, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chenn (WO 2007/001914 A2) (“Chenn”) in view of Varadarajan (US 2012/0109780 A1) (“Varadarajan”) in view of Keane (WO 2015/100278 A1) (“Keane”). 

Claim 2: The cited prior art teaches the method recited in claim 1. 
Chenn fails to explicitly disclose 
wherein each vehicle data set is retrieved by one of a plurality of data acquisition and transfer (DAT) devices, each DAT device being associated with a unique user account, the method further comprising the step of: 
mapping the at least one unique electronic identifier included in the received request to the unique user account associated with the DAT device that retrieved the vehicle data set associated with the diagnostic report to which the unique electronic identifier was assigned.  
However, Keane does teach 
wherein each vehicle data set is retrieved by one of a plurality of data acquisition and transfer (DAT) devices, each DAT device being associated with a unique user account ([0038] - During process 200, the diagnostic tool performs a login to access the diagnostic analysis system 104 (block 220). In one embodiment, the diagnostic tool is configured to with a predetermined login identifier, such as a hardware globally unique identifier (GUID) for the diagnostic tool, and password or cryptographic key that enables the diagnostic tool to login to an account registered with the appropriate customer organization in an automated manner [claimed each DAT device being associated with a unique user account] . . .  Each diagnostic tool includes either the GUID or another identifier that is used to associate diagnostic data records in the diagnostic analysis system 104 with a specific diagnostic tool. The service records corresponding to each diagnostic tool are further associated with the customer that operates the diagnostic tool [claimed each vehicle data set is retrieved by one of a plurality of data acquisition and transfer (DAT) devices]), the method further comprising the step of: 
mapping the at least one unique electronic identifier included in the received request to the unique user account associated with the DAT device that retrieved the vehicle data set associated with the diagnostic report to which the unique electronic identifier was assigned ([0040] - During process 200, the diagnostic analysis system 104 stores the data that are received from the diagnostic tool in the diagnostic database 112 (block 228). The diagnostic analysis system 104 stores the service records, replacement component identifiers, and any other data received from the diagnostic tools in the diagnostic history database 112 in association with the identifier of the diagnostic tool, an identifier for the customer account in the customer database 108, the VIN or other identifier for the vehicle that is connected to the diagnostic tool, and a timestamp of when the diagnostic tool receives data or sends a command to the ECU in the vehicle [here, the VIN teaches claimed “the at least one unique electronic identifier included in the received request” which is mapped to the identifier for the customer account associated with the diagnostic tool, therefore teaching claimed “mapping the at least one unique electronic identifier included in the received request to the unique user account associated with the DAT”]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Keane into the invention of Chenn. One of ordinary skill in the art would have been motivated to do so because Keane teaches that retrieving each vehicle data set by one of a plurality of data acquisition and transfer (DAT) devices associated with a unique user account, and mapping the at least one unique electronic identifier included in the received request to the unique user account associated with the DAT device that retrieved the vehicle data set associated with the diagnostic report to which the unique electronic identifier was assigned overcomes the problems in the art of existing diagnostic tools not generating detailed records, and manual recording of diagnostic data being time consuming and prone to error ([0005]). 
In addition, it would have been recognized that applying the known technique of retrieving each vehicle data set by one of a plurality of data acquisition and transfer (DAT) devices associated with a unique user account, and mapping the at least one unique electronic identifier included in the received request to the unique user account associated with the DAT device that retrieved the vehicle data set associated with the diagnostic report to which the unique electronic identifier was assigned, as taught by Keane, to the teachings of Chenn, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 22: The cited prior art teaches the method recited in claim 21, and Chenn further discloses wherein each diagnostic report is associated with a respective one of a plurality of vehicle data sets ([page 5 lines 4-12] - Referring now to Figure 2, once the diagnostic report provider 18 has received the codes (step 100), the diagnostic report provider 18 may begin to analyze the codes (step 102) to determine general vehicle information 28, a problem description 30 of various problems of the vehicle, a repair estimate 32 and a reliability index 34 of the report 20. Once the codes have been analyzed by the provider 18, the provider 18 prepares (step 104) the vehicle diagnostic report 20 which may contain the general vehicle information 28, a problem description 30, a repair estimate 32, a reliability index 34, and also the actual raw data of the downloaded codes 36 from the vehicle's computer). 
All the further limitations in method claim 22 are closely parallel to the limitations of method claim 2 analyzed above and are rejected on the same bases. 

Claim 30:  All the limitations in method claim 30 are closely parallel to the limitations of method claim 2 analyzed above and are rejected on the same bases.












Claims 4, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chenn (WO 2007/001914 A2) (“Chenn”) in view of Varadarajan (US 2012/0109780 A1) (“Varadarajan”) in view of McClintic (US 2016/0078695 A1) (“McClintic”). 

Claim 4: The cited prior art teaches the method recited in claim 1. 
Chenn fails to explicitly disclose wherein each diagnostic report generated in the analyzing step includes at least one predictive diagnostic assessment.  
However, McClintic does teach wherein each diagnostic report generated in the analyzing step includes at least one predictive diagnostic assessment ([0034] - Utilization levels of a mobile asset, e.g., a vehicle such as a locomotive or another vehicle, may be used by diagnostic tools to enhance the ability to more accurately and reliably predict a failure and identify an appropriate corrective action, as well as the urgency of the corrective action).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McClintic into the invention of Chenn. One of ordinary skill in the art would have been motivated to do so because McClintic teaches that including at least one predictive diagnostic assessment in each diagnostic report generated in the analyzing step provides the advantage of reducing the risk of vehicle damage ([0006]). 
In addition, it would have been recognized that applying the known technique of including at least one predictive diagnostic assessment in each diagnostic report generated in the analyzing step, as taught by McClintic, to the teachings of Chenn, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 24:  All the limitations in method claim 24 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases. 

Claim 32:  All the limitations in method claim 32 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases.

Claims 5-6 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chenn (WO 2007/001914 A2) (“Chenn”) in view of Varadarajan (US 2012/0109780 A1) (“Varadarajan”) in view of Olalere (US 20210398363 A1) (“Olalere”). 

Claim 5: The cited prior art teaches the method recited in claim 1, and Chenn further discloses further comprising the step of creating a link on at least one electronic listing to ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12 [claimed on at least one electronic listing], may list the report's unique identification number and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.) [claimed creating a link to]). 
Chenn fails to explicitly disclose 
purchase a repair part associated with the diagnostic report.  
	However, Olalere does teach 
purchase a repair part associated with the diagnostic report ([0509] -  Further, a third-party data provider may provide diagnostic information and a price estimate of the damaged parts to the user. Further, the user may make payment to the mechanic and get the car repaired). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Olalere into the invention of Chenn. One of ordinary skill in the art would have been motivated to do so because Olalere teaches that the ability to purchase a repair part associated with the diagnostic report overcomes the problem in the art of consumers having no understanding of automobile repair needs, cost of the parts, or source of vehicle problems ([0005]). 
In addition, it would have been recognized that applying the known technique of the ability to purchase a repair part associated with the diagnostic report, as taught by Olalere, to the teachings of Chenn, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 



Claim 6: The cited prior art teaches the method recited in claim 1, and Chenn further discloses further comprising the step of creating a link on at least one electronic listing to ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12 [claimed on at least one electronic listing], may list the report's unique identification number and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.) [claimed creating a link to]).
Chenn fails to explicitly disclose 
schedule a repair service associated with the diagnostic report.  
However, Olalere does teach
schedule a repair service associated with the diagnostic report ([0096]-[0097] - Scanboss (SB): Scanboss is a diagnostic device that reads automobile computerized system to look for errors or auto related problems, then produce the report via an Auto Connecting platform called a Repair Boss [claimed associated with the diagnostic report] . . . Repairboss (RB): RB is an auto connecting platform that connects auto owners with auto repair garages. The platform also provides a repair estimate based on current location of the auto owner using algorithm and artificial intelligence. Besides, the RB offers a scheduling and appointment booking system for auto owners to schedule their next repair [claimed schedule a repair service] at their choice of repair garage).  
It would have been obvious at the effective filing date to combine Olalere with Chenn for the reasons identified above in claim 5. 

Claim 25:  All the limitations in method claim 25 are closely parallel to the limitations of method claim 5 analyzed above and are rejected on the same bases.

Claim 26:  All the limitations in method claim 26 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases.



Claims 7-8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chenn (WO 2007/001914 A2) (“Chenn”) in view of Varadarajan (US 2012/0109780 A1) (“Varadarajan”) in view of Logan (US 2008/0103785 A1) (“Logan”). 

Claim 7: The cited prior art teaches the method recited in claim 1, and Chenn further discloses further comprising the step of creating a link on at least one electronic listing to ([page 7 lines 29-32] - The seller 16, in promoting the sale of his/her vehicle 12 [claimed on at least one electronic listing], may list the report's unique identification number and the means of contacting the provider 18 to request the report 20 (e.g., list provider's website, etc.) [claimed creating a link to])
Chenn fails to explicitly disclose purchase an extended warranty for the corresponding vehicle for sale.  
However, Logan does teach purchase an extended warranty for the corresponding vehicle for sale ([0047] - At block 66, the purchaser may be provided with a number of plans in which to choose from, and the corresponding purchase price for the plans. At block 68, the purchaser then may choose one of the plans (e.g., by clicking on a soft button or the like), which can direct the purchaser to a purchase interface (e.g., a web-based payment system). The purchaser then may pay for the warranty plan via credit card, debit card, electronic transfer, or any other electronic payment means).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Logan into the invention of Chenn. One of ordinary skill in the art would have been motivated to do so because Logan teaches that  enabling purchase an extended warranty for the corresponding vehicle for sale overcomes the problem in the art that determining a purchase price for an extended warranty for a particular vehicle can be tedious and time consuming ([0006]). 
In addition, it would have been recognized that applying the known technique of enabling purchase an extended warranty for the corresponding vehicle for sale, as taught by Logan, to the teachings of Chenn, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 8: The cited prior art teaches the method of claim 7. 
Chenn fails to explicitly disclose 
where the terms of the extended warranty are based on the diagnostic report associated with the corresponding vehicle for sale.  
However, Logan does teach 
where the terms of the extended warranty are based on the diagnostic report associated with the corresponding vehicle for sale ([0027] - Using the characteristic identifier, characteristic information of the vehicle can be retrieved from the database and then decoded to ascertain features, options, configurations, and/or other pertinent vehicle information. Moreover, information above and beyond what is obtainable from simply decoding the VIN can be stored in the database. For example, for each characteristic identifier, information relating to non-production data may be stored in and retrievable from the database. As used herein, non-production data refers to vehicle information that cannot be obtained from the manufacturer's production records, including the VIN. For example, non-production data may include dealer installed options, collision history, flood damage, repair history, previous insurance claims, etc. These features, configurations, options, non-production data, etc. [claimed diagnostic report] then can be used to determine failure rates of components and expected repair costs associated with such failures. Based on this information, a purchase price of the warranty plan can be quoted [claimed where the terms of the extended warranty are based on the diagnostic report]).  
It would have been obvious at the effective filing date to combine Logan with Chenn for the reasons identified above in claim 7. 

Claim 27:  All the limitations in method claim 27 are closely parallel to the limitations of method claim 7 analyzed above and are rejected on the same bases.

Claim 28:  All the limitations in method claim 28 are closely parallel to the limitations of method claim 8 analyzed above and are rejected on the same bases. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nguyen (US 9,177,428 B2) teaches using characteristic data regarding a vehicle to predict defects likely to occur in a vehicle over a predetermined period. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684       

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3684